ORDER
The Advisory Committee on Judicial Conduct having filed with the Court pursuant to Rule 2:15-15(a), a presentment recommending that C. WILLIAM BOWKLEY, JR., a/k/a CHARLES W. BOWKLEY, JR., Judge of the Municipal Court of Jefferson Township, be publicly reprimanded for violating Canon 1 (a judge should maintain high standards of conduct to preserve the integrity and independence of the Judiciary), Canon 2A (a judge should act in a manner that promotes public confidence in the integrity and impartiality of the Judiciary); Canon 5A(3) (a judge shall not interfere with the proper performance of judicial duties), and Canon 5D(1) (a judge shall refrain from financial and business dealings that tend to reflect adversely on the judge’s impartiality, interfere with the proper performance of judicial duties, exploit *145the judicial position or involve the judge in transactions with lawyers or person likely to come before the court on which the judge serves) of the Code of Judicial Conduct;
And the Committee having recommended the dismissal of the charges in Count I relating to respondent’s violations of Canons 3C(1), 5A(), and Rule l:12-l(g), as well as the dismissal of the charges in Count II;
And respondent, through counsel, having accepted the findings and recommendation for discipline of the Advisory Committee on Judicial Conduct and having waived his right to the issuance of an Order to Show Cause and a hearing before the Supreme Court;
And good cause appearing;
It is ORDERED that the findings and recommendations of the Advisory Committee on Judicial Conduct are adopted, including the dismissal of the charges in Count I relating to respondent’s violations of Canons 3C(1), 5A(), and Rule 1:12 — 1(g), as well as the dismissal of the charges in Count II, and C. WILLIAM BOWKLEY, JR., a/k/a CHARLES W. BOWKLEY, JR., Judge of the Municipal Court of Jefferson Township, is hereby publicly reprimanded.